Citation Nr: 0106639	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 366	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
reflux, post-operative fundoplication, currently evaluated as 
30 percent disabling, to include consideration of entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b) (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action of a regional 
office of the Department of Veterans Affairs (VA), which, 
inter alia, denied the veteran's claim for a rating in excess 
of 10 percent for the service-connected hiatal hernia.  

The veteran disagreed with that decision.  By a January 2000 
rating action, the Denver, Colorado, Regional Office (RO) 
increased the rating to the current level of 30 percent, 
effective from August 26, 1998.  In that same decision, the 
RO declined to refer the case to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

This case was most recently certified to the Board from the 
Denver, Colorado Regional Office (RO) 


FINDINGS OF FACT

1.  The veteran has continuous manifestations of a hiatal 
hernia, status-post fundoplication productive of considerable 
impairment of health.  This disability is not manifested by 
symptoms of vomiting, material weight loss and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  No unusual or 
exceptional disability factors were demonstrated.  

2.  The veteran's hiatal hernia is not shown to markedly 
interfere with employment or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.

3.  The veteran has a 22 centimeter, symptomatic abdominal 
scar. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
for the service-connected hiatal hernia with reflux, post-
operative fundoplication have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.114, including Diagnostic Codes 
7203, 7309, 7346 (2000).

2.  An extraschedular evaluation for a hiatal hernia with 
reflux, post-operative fundoplication is not warranted.  38 
C.F.R. § 3.321 (2000).

3.  A separate 10 percent rating for a 22 centimeter residual 
abdominal scar due to hiatal hernia with reflux, post-
operative fundoplication is warranted.  38 U.S.C.A. § 
1155;Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.118, 
including Diagnostic Codes 7804, 7805 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a March 1989 rating action, service connection was granted 
and a 10 percent rating assigned for hiatal hernia with 
reflux.  Service medical records had included reports that 
the veteran suffered reflux and hiatal hernia.  At the time 
of the initial grant of service connection, the veteran's 
complaints at his October 1988 VA examination were limited to 
dyspepsia.  

Treatment records submitted by the veteran in connection with 
his claim for increase include a July 1996 history and 
physical examination conducted upon admission to the Evans 
Army Community Hospital with complaints of gastroesophageal 
reflux problems since "early in 1986," treated 
intermittently with medication.  Diagnostic testing was noted 
to reveal a hiatal hernia and reflux.  There was no evidence 
of esophagitis.  The impression was that the veteran had 
gastroesophageal reflux disease requiring a proton pump 
inhibitor.  The treatment plan was for a laparoscopic Hensen 
versus Nissen fundoplication.  Later that month, the veteran 
underwent a laparoscopic Hensen fundoplication.  It was noted 
that the veteran had a medium-sized hiatal hernia, otherwise 
normal anatomy of the stomach.

A May 1997 hospital discharge summary noted that the veteran 
had developed recurrent symptoms of reflux approximately six 
months after the original surgery and he was found to have a 
"slip" of the repair.  He underwent a "redo" laparoscopic 
Nissen fundoplication later that month.  

The veteran was hospitalized again in February 1998 with 
complaints of "some" dysphagia and "some" gas, boating, 
and difficulty burping.  The impression was that the veteran 
had paraesophageal hernia, had had treatment with medication 
and did not have any current symptoms of reflux.  The plan 
was to have the veteran undergo a revision of the previous 
surgery in order to add length to the esophageal component.  
The operation began laparoscopically, however, it was 
converted to an open fundoplication due to the amount of 
scarring from previous surgeries.  The veteran complained of 
significant pain post-operatively and it was discovered that 
the Nissen had slipped above the diaphragm.  The veteran 
underwent a second surgery for repair of a paraesophageal 
hernia and anterior gastropexy with a gastrostomy tube 
placement.  

The veteran was afforded a VA examination in October 1998 at 
which time the examiner noted that medical records were not 
available for review.  The veteran was noted to be working 40 
hours per week as a health technician.  The veteran related 
his surgical history, reported that he felt that his 
gastritis complaints were under control with conservative 
management and noted that his only complaint was when he 
consumed food bites that were too big the pieces became 
"stuck" at the esophageal junction.  He reported that his 
weight had been stable although he originally lost 45 pounds 
after his last surgery.  He indicated that he felt his 
current weight was appropriate and he was not interested in 
regaining the weight.  The veteran described a tendency to 
have diarrhea, at no specific frequency, but it was 
controlled with medication.  He had not bled in the past.  He 
also complained of feeling increased gas.  

On physical examination, the veteran was noted to 5'9" tall, 
weighing 165 pounds.  There was a 23 cm well-healed, 
nontender scar on the abdomen and five 1/2 cm oval well-healed 
nontender scars/ports for laparoscopy.  There was no pain on 
palpation of the abdomen and no abnormal stomach distention.  
The diagnoses included hiatal hernia with well-healed 
nontender cicatrix; subjective discomfort controlled on 
medication and diet.  Recent radiologic tests revealed 
delayed gastric emptying; no evidence of esophageal stenosis, 
stricture or ulceration.  There was a large paraesophageal 
hernia without marked change since February 1998.  Laboratory 
studies showed that hematocrit and hemoglobin levels were 
within normal limits.

In an undated statement received at the RO in June 1999, a 
physician from Evans Army Community Hospital noted that he 
had been treating the veteran for the past four years.  The 
physician noted that the veteran had undergone three "very 
difficult" operations for his hiatal hernial; the first two 
of which were likely unsuccessful because the veteran had 
developed a short esophagus.  The more extensive third 
operation resulted in the veteran having difficulty emptying 
solids from his portion of the stomach (a "fairly large" 
portion of the stomach was used for collis fundoplication), 
with subsequent bloating, dysphagia and epigastric or chest 
pain.  It was noted that although the veteran appeared to be 
in good health presently, he had to modify his eating habits 
considerably.  It was further noted that the veteran 
frequently develops diarrhea which "may be" an early 
manifestation of dumping syndrome.  That condition was 
controlled by medication.  Finally, the physician noted that 
the veteran had developed a keloid at the incision site for 
his last operation which causes him chronic discomfort and 
which had been injected several times for pain control. 

Outpatient treatment records from Evans Army Community 
Hospital associated with claims folder include a July 1998 
chart entry noting that the veteran had no current complaints 
of reflux and reported that he was generally doing well.  

An August 1998 chart extract noted that the veteran was 
status-post Collis Nissen procedure with subsequent need to 
leave a moderate-sized pouch of stomach as a neo-esophagus.  
The veteran complained of mild dysphagia and a consult was 
requested in order to determine if the veteran required 
dilation.  The report of an esophagogastroduodenoscopy (EGD) 
and biopsy conducted in August 1998 revealed the presence of 
a hiatal hernia and surgical changes consistent with 
fundoplication. 

In September 1998, the veteran was noted to complain of some 
diarrhea and early satiety.  He also complained that the scar 
was itching.  The assessment included decreased gastric 
emptying and the veteran was started on medication.

A November 1998 chart entry noted that the veteran reported 
he was "doing well.'' He did not have diarrhea and reported 
no significant dysphagia.  Early satiety was noted, but the 
keloid was better.  

The report of an August 1999 EGD noted the veteran's 
complaints of frequent solid dysphagia and a two week history 
of pyrosis, now resolved.  Esophageal dilation was performed.

The veteran was afforded a second VA examination in September 
1999 at which time medical records brought by the veteran 
were reviewed.  The examiner reported the veteran's pertinent 
history, noting the numerous surgeries.  The veteran's 
current complaints included postprandial midepigastric pain 
with dysphagia.  The veteran reported that he was on an anti-
reflux diet.  On physical examination, he was noted to be 
well-developed, well-nourished; weighing 171 pounds.  The 
veteran reported that his weight fluctuated from 157 pounds 
to a maximum of 171 pounds at present.  The abdomen was flat, 
soft and nontender.  There was no hepatosplenomegaly, and 
bowel sounds were normal.  Laboratory study revealed a normal 
hemoglobin and hematocrit levels.  The diagnosis was that of 
hiatal hernia with reflux, severe, status-post three 
fundoplication surgeries, residuals of well-healed scar, 
symptomatic, on medication.  The examiner noted the presence 
of 4 scars on the abdomen, noting that one 22 centimeter scar 
was disfiguring and elevated; all other scars were flat and 
nondisfiguring.  There was no ulceration, attachment or 
tenderness noted.  

The veteran was seen at Evans Army Community Hospital in 
September 1999, with complaints of "post wrap" dysphagia, 
solid greater than liquid, and associated pyrosis.  The 
veteran also reported reflux, dysphagia, early satiety, and a 
retrosternal ache after consuming too much of a large meal at 
one time.  Physical examination led the finding that the 
appellant was symptomatic with postprandial, midepigastric 
pain, fullness, and dysphagia associated with a juxtaposed 
hiatal hernia and evidence of delayed gastric emptying.  
Radiological study was notable for delayed gastric emptying.

II.  Analysis

The veteran contends that his service-connected hiatal hernia 
is more severe than the current rating indicates.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected hiatal hernia with reflux is 
currently assigned a 30 percent rating under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that code, 
a 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.   

A 50 percent rating under the criteria pertaining to 
esophageal stricture would require demonstrated evidence of 
severe symptomatology, permitting the passage of liquids 
only.  Diagnostic Code 7203.  

While the veteran had numerous complaints prior to surgical 
corrections, subsequent to the surgeries he did not describe 
recurrent epigastric distress or weight loss.  Physical 
examination have shown him to be well-nourished, with no 
evidence of malnutrition or anemia.  There is no evidence 
that the veteran currently experiences symptoms of 
hematemesis or melena.  Nor is there evidence that he has 
undergone a material weight loss as a result of his service-
connected hiatal hernia.  Diagnostic testing of the esophagus 
revealed no stenosis, stricture or ulceration.  Although the 
veteran underwent esophageal dilation in August 1999, there 
was no evidence that the veteran suffers from a stricture of 
the esophagus allowing the passage of liquids only.  As such, 
the Board finds that an increased rating is not in order 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 
7203 or 7346.  

In evaluating the veteran's disability, the Board has also 
considered whether an increased rating would be warranted by 
analogy under Diagnostic Code 7309 pertaining to stenosis of 
the stomach.  Stricture of the stomach is rated for symptoms 
as they occur once food has entered the stomach and would 
appear to contemplate that aspect of the veteran's disability 
which include complaints of early satiety and decreased 
gastric emptying.  

Diagnostic Code 7309 states that stenosis of the stomach is 
to be rated as for gastric ulcer under Diagnostic Code 7304.  
Diagnostic Code 7304 in turn states that a 40 percent rating 
is warranted for a moderately severe gastric ulcer, with 
symptoms less than those for severe gastric ulcer, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating is warranted for a severe gastric ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

Based upon a review of the evidence, however, the Board finds 
that an increased rating is not warranted under Diagnostic 
Code 7309 either.  As noted previously, there is no evidence 
that the veteran suffers anemia or weight loss; nor is there 
evidence of recurrent incapacitating episodes at least four 
times a year.  Thus, an increased rating is not warranted.  

The Board does, however, find that the evidence warrants the 
assignment of a separate 10 percent rating for a 22 
centimeter abdominal scar as a residual of the service-
connected hiatal hernia, status-post fundoplication.  The 
scar was described as elevated and nontender on the most 
recent VA examination; however, the June 1999 statement from 
the appellant's treating physician noted that the veteran had 
developed a keloid at the surgery site and the scar was 
chronically painful and required treatment.  Such a scar may 
be rated separately from the service-connected digestive 
disorder where the symptomatology associated with each is 
separate and distinct, with no "overlapping."  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Affording the veteran benefit 
of the doubt, the Board finds that the scar is compensably 
disabling.  Thus, a separate 10 percent rating is warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  As there is 
no evidence that the scar interferes with abdominal function, 
however, there is no basis for the assignment of an increased 
or separate rating above the 10 percent awarded under the 
criteria of 38 C.F.R. § 4.119, Diagnostic Code 7805. 

Finally, in exceptional cases where schedular evaluations are 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  

In this case, the RO determined that the veteran's case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards, and has declined to refer the case to 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  The Board is not 
precluded from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  

The governing norm in these exceptional cases is that the 
case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Id.  

In the present case, the schedular evaluation is not 
inadequate.  The medical evidence does not reflect that the 
veteran's disability is more severe than the schedular rating 
assigned.  There is no indication that the veteran's hiatal 
hernia has led to a marked interference with employment.  In 
fact, in October 1998, the veteran was noted to be working 40 
hours per week as a medical technician.  Furthermore, the 
evidence currently of record does not demonstrate that the 
veteran's digestive problems have resulted in frequent 
periods of hospitalization.  Although the veteran has ongoing 
problems with his gastrointestinal disability, he has been 
granted a disability evaluation that is commensurate with his 
reported symptomatology and there are no reported symptoms 
that would warrant extraschedular consideration.  The medical 
evidence does not reflect that the veteran's disability is 
more severe than the schedular level assigned and thus, it 
does not appear that he has an "exceptional or unusual" 
disability.  

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  In addition, the veteran has been 
examined by the VA in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for hiatal hernia with reflux, post-
operative fundoplication is denied. 

A separate 10 percent rating for the service-connected 
residual scar of the abdomen is granted, subject to the 
regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

